PER CURIAM:
In these consolidated appeals, Guy Marion Williams appeals the district court’s order denying relief on his 18 U.S.C. § 3582(c)(2) (2000) motion and a subsequent order denying his motion for appointment of counsel. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Williams, Nos. 0:94-cr-00635-JFA; 3:94-cr-00923-JFA (D.S.C. June 1 & 19, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.